UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

F|LED

UNITED STATES oF AMERICA z JAN _ 6 2909
Plaintiff : NANC\' MAYER WHHHNGWN.CLERK
z u.s.o)srancr count
vs. : CRIMINAL NO. 08-336

Judge Colleen Kollar-K0telly
PHILLIP HARRINGTON

Defendant

ORDER

The Court hereby adopts the Report and Recommendation dated December 2, 2008.

The probation office shall file its Presentence Report by no later than

FEBRUARY 20 2009, it is further;

 

The Government shall file its Memorandum in Aid of Sentencing by

no later than MARCH 6 2009, it is further;

 

The Defendant shall file its Memorandum in Aid of Sentencing by no later than

MARCH 6 2009, it is further;

 

ORDERED that the defendant shall be sentence Courtroom #28A on the Sixth Floor

on MARCH 13. 2009 AT l0:15 A.M.

IT IS SO ORDERED,

Date:$¢>»~/.- é[. Q,OG?

     

   

Colleen Kollar- otelly
United States District Judge
cc: Chambers Pretrial
Files William Woodruff, AUSA
Probation Michelle Peterson, AFPD

!¢\B\